                                                                                     FILED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


MERICO OGBURN,#92742-020,                                                     CLERK. US D!5'^"R!CT COURT
                                                                                     NjCPCQiK. VA

               Petitioner,

       V.                                                    Civil Action No.: 2;18cv691


MARK BOLSTER, Acting Warden,

               Respondent.

                                         FINAL ORDER


       Before the Court is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §

2241. ECF No. 1. In his Petition, the pro se Petitioner challenges his institutional convictions

for possession of a hazardous tool, for an incident which occurred on February 18, 2013;

possession of intoxicants, for an incident which occurred on August 28, 2015; and possession of

a hazardous tool, for an incident which occurred on May 1, 2018. As a result of these

institutional convictions. Petitioner lost Good Conduct Time credits. Specifically, Petitioner

argues that the Bureau of Prisons failed to provide him copies of the Discipline Hearing Officer

reports and that therefore, he was unable to appeal the decisions. Id at 6.

       The matter was referred for disposition to a United States Magistrate Judge pursuant to

28 U.S.C. §§ 636(b)(I)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

Judges. In a Report and Recommendation entered on August 12, 2019, the Magistrate Judge

recommended that the relief sought by the Respondent's Motion to Dismiss be GRANTED, and

the Petition be DENIED AND DISMISSED WITH PREJUDICE. ECF No. 9. The parties were
advised of their right to file vvritten objections to the Report and Recommendation. Neither the

Petitioner nor the Respondent has filed objections with the Court and the time to do so has

expired.

        Having reviewed the record and having heard no objection, the Court agrees with the

Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

APPROVES the Report and Recommendation, ECF No. 9, in its entirety as the Court's own

opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 6, is GRANTED, and the

Petition, ECF No. 1, is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED

that judgment be entered in favor of Respondent.

        Petitioner is hereby notified that he may appeal from the judgment entered pursuant to

this Final Order by filing a notice of appeal with the Clerk of the Court at the Walter E. Hoffman

United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within sixty days fi-om

the date judgment is entered. Because Petitioner has failed to demonstrate a substantial showing

of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and Federal Rule of

Appellate Procedure 22(b)(1), the Court declines to issue a certificate of appealability. See

Miller~El v. Cockrell, 537 U.S. 322, 335-36 (2003).

        The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

record for Respondent.

        It is so ORDERED.




                                                            Arenda4?r-Vl^ight Allen
                                                         United States District Judge
Norfollf,
    loi*, Virginia
          Virginia ^
Date:
